Title: James Madison to John G. Chapman, 15 July 1834
From: Madison, James
To: Chapman, John G.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                July 15. 1834
                            
                        
                        J. Madison presents his respects to Mr. Chapman and has received the excellent Engravings which he kindly
                            forwarded on the 9th. and assures him that Mrs Madison is highly pleased with the likeness as well as the execution of
                            the Engraver, and desires to be included in this offer of acknowledgments.
                        
                            
                                
                            
                        
                    